DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
 
Response to Amendment
The Amendment filed on 06/29/2021 has been entered. Claims 16, 26, and 28 remain pending in the application with claims 26 and 28 withdrawn as drawn to a non-elected invention. 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al (US 2009/0230848) (Inoue) in view of Nishiyama et al. (US 2009/0184312) (Nishiyama). 

With respect to claim 16, Inoue teaches an organic electroluminescent element with an emitting layer comprising an anthracence derivative as a host material and an arylamine compound as a dopant in the emitting layer (Inoue [0036]) that can emit blue light (Inoue [0085]) wherein the dopant is included at a ratio of 40:2 (wt/wt). 

While this ratio is not identical to the claimed range concerning vol %, the materials would be expected to have comparable densities when codeposited sufficient that this wt/wt ratio is within the claimed range of vol % concentrations. 

Inoue does not specifically teach that the arylamine dopant material is the instantly claimed compound of formula I-1. 

With respect to the difference, Nishiyama teaches an organic electroluminescent element comprising compound of formula (1) as shown below as a luminescent material in a luminescent layer ([0001] [0007] [0010] [0032] [0157] [0155].

    PNG
    media_image1.png
    142
    430
    media_image1.png
    Greyscale

for example, wherein in the formula (1), M is phenyl; p is 0; Ar1 and Ar2 are each a group of formula (5) as shown above; R1, and R2 are each methyl; R4 is an unsubstituted aryl group having 6 carbon atoms; and R3 is hydrogen [0009] (corresponds to a compound of formula (I-1) wherein Ar1 is phenyl; each group X is C(R2)2; each group R2 is methyl; each group Z is CR1; each group R1 is hydrogen; and each group R1-Ar-2 is R1-Ar-1). 

Nishiyama discloses the compound of formula (1) that encompasses the presently claimed compound of formula (1), including wherein in the formula (1), M is phenyl; p is 0; Ar1 and Ar2 are each a group of formula (5) as shown above; R1 and R2 are each methyl; R4 is an unsubstituted aryl group having 6 carbon atoms, and R3 is hydrogen. Each of the disclosed substituents from the Markush groups of Nishiyama are considered functionally equivalent and their selection 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (1) to provide the compound described above which is taught to provide a low operating voltage and long-lasting durability, which is both disclosed by Nishiyama and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

While Nishiyama does not expressly state that the luminescence of the material is fluorescence, the effect of light emission, regardless of the proposed quantum mechanical mechanism of fluorescence vs phosphorescence, would result in the same light emission of the compound. Specifically claiming that the luminescent material is a fluorescent material is not sufficient to distinguish over the prior art.  

While Nishiyama does not expressly state that the luminescence is blue, the color of light emission in the device is an inherent property of the material as taught by Nishiyama. Further, Nishiyama exemplifies devices with various colors selected for emission, including blue emitting devices. It is within the skill of the ordinarily skilled artisan to predict the emission color of a 
For Claims 16: Reads on a device comprising a compound of formula I-1 wherein Ar1 is phenyl; each group X is C(R2)2; each group R2 is methyl; each group Z is CR1; and each group R1 is hydrogen, and each group R1-Ar-2 is R1-Ar-1 as a fluorescent emitter in an emission layer. 


Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Sean M DeGuire/Examiner, Art Unit 1786